The defendant in the present criminal case was convicted of robbery by intimidation which under the statute (Code, § 26-2503) is not a capital felony, and no other question is raised which under Code, § 2-3005, would give this court jurisdiction. The Court of Appeals has jurisdiction in all cases where the constitution has not conferred jurisdiction upon the Supreme Court. Code, § 2-3009. The Court of Appeals, and not the Supreme Court, has jurisdiction in this case.
Transferred to Court of Appeals. All the Justices concur, except Head, J., disqualified.
                      No. 15247. SEPTEMBER 7, 1945.